Citation Nr: 1219500	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for chronic low back strain.  

(The issue of eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is addressed in a separate decision of the Board under docket number 09-06 877A). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to January 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an evaluation in excess of 40 percent for chronic low back strain.  

In a November 2010 decision, the Board denied an evaluation in excess of 40 percent for chronic low back strain.  The Board also denied an initial evaluation in excess of 10 percent for right L5 radiculopathy, and an allowance for an automobile and adaptive equipment or for adaptive equipment only.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) on an unspecified date.  The Joint Motion stated in pertinent part that the Veteran was no longer pursuing her appeal of her claims for an initial evaluation in excess of 10 percent for right L5 radiculopathy, or an allowance for an automobile and adaptive equipment or for adaptive equipment only.  By order dated in August 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The RO in Cleveland has jurisdiction over the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion provides that the Veteran's claim for an evaluation in excess of 40 percent for chronic low back strain requires additional development.  The Joint Motion observes that the Veteran has specifically asserted that her back disability has worsened since a July 2006 VA examination.  Thus, VA is required to provide another VA examination to determine the current level of disability caused by her service-connected chronic low back strain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected chronic low back strain.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

A complete rationale for all opinions expressed must be provided. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


